UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-12627 GLOBAL CLEAN ENERGY HOLDINGS, INC. (Exact name of Small Business Issuer as specified in its charter) Delaware 87-0407858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2790 Skypark Drive, Suite 105 Torrance, California 90505 (Address of principal executive offices) (310) 641-4234 Issuer’s telephone number: Securities registered under Section12(b) of the Act:None. Securities registered under Section12(g) of the Act:Common Stock, $0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and, (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein and, will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2014 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $3,731,000. The outstanding number of shares of common stock as of March 31, 2015 was 339,187,545. Documents incorporated by reference:None Table of Contents Form 10-K Page PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A RISK FACTORS. 13 ITEM 1B. UNRESOLVED STAFF COMMENTS. 24 ITEM 2. PROPERTIES. 24 ITEM 3. LEGAL PROCEEDINGS. 25 ITEM 4. MINE SAFETY DISCLOSURES. 25 PART II 25 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. 25 ITEM 6. SELECTED FINANCIAL DATA. 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 27 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 33 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 33 ITEM 9A. CONTROLS AND PROCEDURES. 33 ITEM 9B. OTHER INFORMATION 34 PART III 34 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. 34 ITEM 11. EXECUTIVE COMPENSATION. 37 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 40 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 41 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 42 PART IV 43 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. 43 Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report, including any documents which may be incorporated by reference into this Annual Report, contains “Forward-Looking Statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical fact are “Forward-Looking Statements” for purposes of these provisions, including our plans to cultivate, produce and market non-food based feedstock for applications in the biofuels market, any projections of revenues or other financial items, any statements of the plans and objectives of management for future operations, any statements concerning proposed new products or services, any statements regarding the timing and size of Jatropha or Camelina harvests, any statements regarding future economic conditions or performance, and any statements of assumptions underlying any of the foregoing.All Forward-Looking Statements included in this document are made as of the date hereof and are based on information available to us as of such date.We assume no obligation to update any Forward-Looking Statement.In some cases, Forward-Looking Statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “intends,” “believes,” “estimates,” “potential,” or “continue,” or the negative thereof or other comparable terminology.Although we believe that the expectations reflected in the Forward-Looking Statements contained herein are reasonable, there can be no assurance that such expectations or any of the Forward-Looking Statements will prove to be correct, and actual results could differ materially from those projected or assumed in the Forward-Looking Statements.Future financial condition and results of operations, as well as any Forward-Looking Statements are subject to inherent risks and uncertainties, including any other factors referred to in our press releases and reports filed with the Securities and Exchange Commission.All subsequent Forward-Looking Statements attributable to the company or persons acting on its behalf are expressly qualified in their entirety by these cautionary statements.Additional factors that may have a direct bearing on our operating results are described under “Risk Factors” and elsewhere in this report. Introductory Comment Throughout this Annual Report on Form10-K, the terms “we,” “us,” “our,” “our company,” and “the Company” refer to Global Clean Energy Holdings, Inc., a Delaware corporation that was formerly a Utah corporation known as Global Clean Energy Holdings, Inc. and prior to its name change in 2008, was Medical Discoveries, Inc., and, unless the context indicates otherwise, also includes all of this company's U.S. and foreign wholly-owned subsidiaries through which this company conducts certain of its operations.To the extent applicable, depending on the context of the disclosure, the terms “we,” “us,” “our,” and “our company” may also include GCE Mexico I, LLC (“GCE Mexico”) a Delaware limited liability company, in which we own 50% of the common membership interests, our wholly-owned subsidiary, Sustainable Oils, Inc., a Delaware Corporation, our wholly-owned subsidiary, G.E.H. Dominicana, S.R.L., a company formed under the laws of the Dominican Republic, Globales Energia Renovables S DE RL DE CV as well as our other subsidiaries. Global Clean Energy Holdings, Inc. is not related to, or affiliated in any manner with “Global Clean Energy, Inc.”Readers are cautioned to confirm the entity that they are evaluating or in which they are making an investment before completing any such investment. Table of Contents PART I ITEM 1. BUSINESS. Overview Global Clean Energy Holdings, Inc. is a U.S.-based, multi-national, energy agri-business focused on the development of non-food based bio-feedstocks.We have full service in-house development and operations capabilities, which provides support to our own biofuel energy farms and to third parties.With international experience and capabilities in eco-friendly biofuel feedstock management, cultivation, production and distribution, we believe that we are well suited to scale our existing business. Since 2007, our business focus has been on the commercialization of non-food based oilseed plants and biomass.We began with the development of farms growing Jatropha curcas (“Jatropha”) - a non-edible plant indigenous to many tropical and sub-tropical regions of the world, including Mexico, the Caribbean and Central America and cultivation of Camelina sativa (“Camelina”) – an annual plant from the brassica family traditionally grown in northerly regions of the United States, Europe and Asia.We are focused on these two plant species primarily because we feel they have the potential to produce oil seed crops economically, they generally require less water and fertilizer than many conventional crops, and they can be grown on land that is normally unsuitable for food production or is fallow or idle due to crop rotation.Both Jatropha and Camelina oil are high-quality plant oils used as direct substitutes for fossil fuels and as feedstock for the production of high quality biofuels and other bio-based products.Both crops have been tested and proven to be highly desirable feedstocks capable of being converted into ASTM approved fuels.The term “biofuels” refers to a range of biological based fuels including bio-kerosene (a.k.a bio-jet fuel) biodiesel, renewable diesel, green diesel, synthetic diesel and biomass, most of which have environmental benefits that are the major driving force for their adoption. Using biofuels instead of fossil fuels reduces net emissions of carbon dioxide and other green-house gases, which are associated with global climate change.Both Jatropha and Camelina oil can also be used as a chemical feedstock to replace fossil and non-food based products that use edible oils in their manufacturing or production process.The residual material derived from the oil extraction process is called press-cake, which in the case of Jatropha is a high-quality biomass that has been proven and tested as a replacement for a number of fossil-based feedstocks, fossil fuels and other high value products such as renewable charcoal, fertilizers, and animal feed. Camelina press-cake or meal is high in Omega3 and has already been approved by the FDA and sold by our wholly owned subsidiary Sustainable Oils as a livestock (animal) feed or enhancement in the United States. Our business plan and current principal business activities include the planting, cultivation, harvesting and processing of these oil seed plants to generate plant based oils and biomass for use as replacements for fossil fuels and other high value products.Our strategy is to leverage our agriculture and energy knowledge, experience and capabilities through the following means: · Own and operate biofuel energy farms for our own account. · Own, operate and manage farms in a joint venture (JV) with either strategic partners or financial investors.We currently own two Jatropha farms in Mexico under such joint ownership arrangements, and a third farm in Mexico that we acquired for future Jatropha cultivation.The third farm in Mexico is currently being utilized as a test farm for an annual oil seed crop. · Contract with third party farmers (such as wheat and barley farmers) for the cultivation of Camelina sativa on their farms in the United States, Latin America and Europe. 1 Table of Contents · Produce and sell certified Camelina seeds that are based upon our patented, high-yielding elite varieties to farmers in the United states and internationally. · Provide energy farm development, advisory and management services to third parties, including to non-farming industrial companies who have a demand for biofuels, to owners of biofuel energy farms, and to non-energy crop farmers looking to utilize energy crops in rotation or inter-cropped with their existing crops. · Provide advisory services to farmers wishing to certify their farms under international sustainability or carbon certification standards, specifically the Roundtable on Sustainable Biofuels (RSB) and Gold Standard Verified Emission Reductions (GS-VERs) · Provide turnkey franchise operations for individuals and/or companies that wish to establish purpose specific energy farms in suitable geographical areas. The development of agricultural-based energy projects, like plant oil and related biomass, may produce carbon credits through the sequestration (storing) of carbon and the displacement of fossil-based fuels.Accordingly, in addition to generating revenues from the sale of non-food based plant oils and biomass and related advisory and management services, our goal is to certify our farms, where practical, to generate and monetize carbon credits.See, “BusinessCarbon Credits,” below. Organizational History This company was originally incorporated under the laws of the State of Utah on November 20, 1991.On July 19, 2010, we changed the state of our incorporation from Utah to Delaware.Our principal executive offices are located at 2790 Skypark Drive, Torrance, California, Los Angeles County, California 90505, and our current telephone number at that address is (310) 641-GCEH (4234).We maintain a website at: www.gceholdings.com.Our annual reports, quarterly reports, current reports on Form 8-K and amendments to such reports filed or furnished pursuant to section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and other information related to this company are available on our website as soon as we electronically file those documents with, or otherwise furnish them to, the Securities and Exchange Commission.Our Sustainable Oils subsidiary also maintains a website at www.susoils.com.Our Internet websites and the information contained therein, or connected thereto, are not and are not intended to be incorporated into this Annual Report on Form 10-K. Developments During 2014 and Part of 2015 During the fiscal year ended December 31, 2014 and through the date of this Annual Report, we achieved the following milestones in the development of this company, which developments are further discussed below: · We have been issued the first-of-its-kind Low Carbon Fuel Standard (LCFS) feedstock pathway through Califonia’s Air Resources Board for fuels based upon our patented Camelina varieties.The uniqueness is that only Sustainble Oils’ Camelina oil can be supplied into the California market and qualify for LCFS credits; and · We have been issued two new plant patents for Camelina which will allow us to continue our genetic development futher improving our varieties; and · We have entered into plant research and/or materials transfer Agreements with University of CaliforniaDavis, University of Colorado, Kansas University, Univeristy of Nebraska – Lincoln and University of Nevada – Reno. All of which are designed to either improve our plant genetics or sort through or extensive tilling library for high value Camelina varities; and 2 Table of Contents · We continued to expand our intellectual property necessary to develop and commercializeJatropha and Camelina sativa as a biofuels feedstock; and · We completed the development of our research farm in the Caribbean , which we are using to assess the growth of multiple varieties of Jatropha plants and, more recently, to explore the production of Camelina throughout the Caribbean, and; · We obtained financing and began the development of a Certified Seed Nursery in the Caribbean to produce production seed for the future development of commercial bio-fuel operations in the region, and; · We significantly expanded the amount and type of management and advisory services we provide to partners and/or third parties, and; · We received an additional $1.6 million of funding for our jointly owned Mexico Jatropha farms and for this company’s other bio-fuel and other operating purposes. Business Operations We are a multi-national energy agri-business with development and operations capabilities.We maintain in-house staff for the development, management, cultivation, production and distribution of plant-based feedstock used to offset fossil fuels.Our business plan and current principal business activities include the planting, cultivation, harvesting and processing of non-food based plants to generate seed oils and biomass for use in the biofuels industry, including the production of bio-jet, biodiesel and green diesel and renewable chemicals.As a co-product of our farming and production processes, we will also produce feedstocks and product streams that substitute and displace fossil- and edible oil-based inputs in many industrial processes, including fertilizer, paint and fossil fuel production. Since the inception of the bio-fuels business in 2007, our strategy has been to be a diversified bio-energy feedstock provider by growing and expanding our energy farming and processing business to include numerous bio-based feedstock crops.We plan to expand to the level where economies of scale and our methods of operations allow us to generate significant revenues and profits without the need for any government subsidies. The processes and procedures we employ to plant and cultivate our crops for our business are being continually refined in order to produce “best practices” for energy farm operations. By focusing on improving our farming practices and the technology we apply to our operations, we plan to operate economically, environmentally and socially sustainable energy farms which can replace fossil fuels or food based feedstocks at a production cost below the market price of their alternatives.By continuing to invest in research and development, and acquiring or strategically aligning with companies that possess leading-edge technology in plant genetics, we will continue to develop high-yielding energy crops that deliver renewable energy feedstock into the market at competitive prices. Our strategy is to leverage our farming and energy knowledge, experience and capabilities through the following means: Research Farms.In 2013, we completed land preparation and planting, and began operations on an energy farm in the Caribbean.This farm is being used to test and research the growth of multiple varieties of Jatropha and other oil seed plants, and to adapt them to the local conditions for future commercial farm expansion in the Carribean region.We are also using this farm to perform a full trial of Camelina production in the Carribean, and are in the process of expanding this research farm to produce locally adapted Jatropha and Camelina seeds of the best varieties for this growing region.As our business progresses, we will continue to work on plant genetics, soil science and cultivation practices to improve short-, medium- and long-term yields. Partnership Farms Owned Via Joint Ventures.We currently own three farms through joint venture arrangements with a third party partner.Our first farm in Mexico (which we refer to as Asideros 1), consisting of approximately 5,149 acres of land near Tizimin, in the Yucatan Peninsula of Mexico. The second farm (which we refer to as Asideros 2), consisting of approximately 5,100 acres, is located adjacent to the first farm. In 2012, we acquired our third farm (which we refer to as Asideros 3), consisting of approximately 5,557 acres, that is located approximately five miles from the first two Mexican farms. Asideros 1 and 2 have been previously prepared and planted with over 6.0 million Jatropha trees. Asideros 1 was planted with more than 20 varieties of Jatropha trees from around the world. In part, because of this diversity, the seed production capabilities of Asideros 1 are uncertain and have not met our initial seed production estimates. As a result, we have been focusing our operational efforts on Asideros 2, as this farm has more of the Jatropha varieties that, we believe, have the greatest potential for production. With proper funding, we plan to utilize the germplasm selections from some high-yield varieties growing on Asideros 2 or from our other breeding programs, to improve the varieties grown on Asideros 1. In 2014, we began cultivation on a portion of Asideros 3, with an annual oil seed crop, to determine the best agronomics and cultivation practices and to confirm yields. To date, we have acquired all the permits and certifications necessary to develop Asideros 3 as an energy farm but have not yet commenced commercial scale operations on that farm. On the first two farms, all the necessary roads and support infrastructure have been developed to support all necessary operations. The Jatropha trees on Asideros 2 are expected to gradually mature to become fruit bearing trees. Neither of our two Mexico Jatropha farms currently have sufficient high-yield varieties of Jatropha trees to be commecially viable at this time. Accordingly, sales revenues generated from Asideros 1 and 2 to date have primarily consisted of the sale of Jatropha seeds for propagation, the production and sale of biomass used for specialty purposes, and smaller quantities of oil and biomass for production testing by potential customers. 3 Table of Contents For additional information regarding our joint venture operations, see “Jatropha Farming Operations—TiziminMexico Farm,” below. Jatropha Farm Development and Management Services. We continue to provide development and management services to unaffiliated companies and individuals who are planning the development and implementation of energy farms domestically and internationally.These services are provided on a fee-for-service basis.During the past four fiscal years, we have provided such advisory and management services for the evaluation of new Jatropha and Camelina farm operations based in Mexico, the Caribbean, South America and Africa. The fees from these agreements have been usedto fund corporate operations and the expansion of our technical services delivery platform.To date, our management services agreements have been short-term agreements that have to be renewed periodically or replaced with new agreements.As a result, revenues from development and management services fluctuate significantly. Contract Farms. Our contract farming operations will focus on the production of Camelina.We intend to continue with the relationships established by Sustainable Oils, which are expected to allow us to quickly expand contract farming operations on non-company owned farms. Under the existing contract farm arrangement, we sell our certified Camelina seeds to third party farmers who own or rent the land and have skills, labor and equipment to properly farm the land.We will also provide these farmers with previously proven “best practices” for Camelina cultivation and with the support of our technical services team of agri-business professionals.The majority of the farmers that grow the Camelina plants are expected to enter into contracts to sell the Camelina seeds harvested from their farms to us, following the harvest (usually 90-100 days after planting).This procedure will allow us to quickly expand our business without the need to acquire land or any of the machinery, equipment or personnel to operate large farming operations. Franchise Jatropha Farms. We have established a program for offering franchise operations for Jatropha farms. This program consists of all of the necessary programs and procedures to establish and operate a profitable Jatropha farm. The program also entails establishing and providing methods to obtain all necessary equipment and supplies. To date, we have not entered into any such franchise agreements. Our core activities consist of planting, cultivating, harvesting and processing non-food based oil seeds to generate liquid and solid feedstocks used in the biofuels industry and other high value, energy intensive industries where fossil- or plant-based oils are used as primary feedstocks. These industries include those that produce biodiesel and renewable diesel, renewable jet, and other high value biofuels and renewable chemicals. 4 Table of Contents We have identified the Jatropha curcas and Camelina sativa plants as our primary feedstocks for producing biodiesel, other biofuels including renewable diesel and renewable jet fuel and renewable chemicals, but we continue to research and test other plant species. The seeds from these plants contain oil with beneficial properties for the production of biofuels or as direct, drop-in replacements for fossil fuels.We plan to utilize the seed oils for producing biofuels and bio-chemicals, the presscake (the residue of oil seeds when the oil has been pressed out) from Jatropha as a solid fuel, and the presscake from Camelina as a high value animal feed.The FDA has approved the use of Camelina presscake or meal as a protein-rich animal feed for cattle, poultry or swine.We currently use the fruit shell (hull) from the Jatropha fruit as an ingredient in our soil amendment program fertilizer to reduce our fertilizer input and costs. The Jatropha plant is a perennial tree that produces inedible fruit containing large seeds with a high percentage of high-quality inedible oil.Camelina is in the mustard seed family and produces small, very high oil content seeds that, like Jatropha, are well suited to the production of renewable fuels and bio-chemicals. Sustainable Oils’ Camelina oil-based jet fuel has been tested, approved and certified for use in multiple military aircraft, including several combat planes and helicopters. It is among the most highly tested and approved feedstocks for renewable fuels and chemicals to date. We have identified a number of strategic locations ideally suited to Jatropha or Camelina cultivation and processing.These locations have been selected for a number of key strategic reasons, including proximity to large customers who require the products, close to ports for logistics purposes, relatively stable democratic governments, favorable trade agreements with the United States, low-cost land, reasonably priced labor, favorable weather conditions and acceptable soil conditions.We presently maintain farm properties in the Yucatan Peninsula of Mexico, on which we have commenced planting Jatropha and where we conduct research and development activities focusing on plant genetics, soil sciences, plant breeding and other related activities.We also own and operate a research farm in the Caribbean which is used to acclimate various varieties to the region for future farm expansion.We also use these facilities for research conducted in collaboration with The Center for Sustainable Energy Farming (www.CfSEF.org).We continue to sponsor and support research to identify and develop improved Jatropha varieties, as well as to establish ideal growing conditions in order to maximize our output of Jatropha fruit, seed oil and biomass while reducing inputs and maximizing resistance to pests and diseases.We have executed collaboration agreements with a number of developers and researchers around the world and are in process with joint research programs to test various “elite” varieties for their applicability in the Latin American market.With the acquisition of Sustainable Oils, we have plans to expand these research initiatives to include Camelina. CfSEF has expanded its Scientific Advisory Board (SAB) to include a research scientist with extensive experience in Camelina breeding, propagation and cultivation. Our primary focus remains the renewable feedstock oil market, and we will continue expanding our operations, primarily in the areas of planting, harvesting and sale of feedstocks to end users in the energy and bio-chemical industries.In the short term, we will continue our farm development activities and prepare for large-scale harvests of both Jatropha and Camelina seeds.We expect to generate short-term revenues through the sale of Jatropha and Camelina seeds for germination, and the sale of oil, biomass and presscake (meal) as a thermal fuel or approved animal feed.We continue to pursue the sale of our oil and biomass products into higher value, non-fuel, specialty markets like “green chemicals,” “green plastics,” and nutraceuticals.Some of these specialty sales could represent a significant source of future revenues at substantially higher profit margins than the renewable energy feedstock sales. Our board, management, employees, partners, technical advisors and consultants are senior energy, agricultural and business professionals that possess extensive experience in the energy and alternative fuels market.The group has experience in the production of biofuels, renewable energy,and the agriculture businesses.Accordingly, we have the resident expertise to provide development and management services to other companies pursuing biofuels and/or feedstock development activities, on a fee for services basis. As described below, we currently provide such biofuel consulting services in locations, and for parts of the business, that are strategically beneficial to our existing or planned sites and businesses. 5 Table of Contents Jatropha Farming Operations Mexico. We currently own 50% of the issued and outstanding common membership units of GCE Mexico, the limited liability company that, through its subsidiaries, owns the three Jatropha farms in Mexico.The remaining 50% in common membership units were issued to five investors affiliated with one of our largest stockholders (Global Clean Energy Holdings and the other members of GCE Mexico holding the common membership units are collectively referred to as “Common Members.”)In addition, an aggregate of 1,000 preferred membership units were issued to investors also affiliated with one of our largest stockholders (the “Preferred Members”). During 2013, one of the Preferred Members acquired the Membership units of the other Preferred Members and, as a result, is now the sole Preferred Member.As of March 31, 2015, the Preferred Members had provided a total of approximately $27.6 million to GCE Mexico for the purchase of the land underlying the three farms and for other operational purposes.However, the sole Preferred Member is not obligated to continue to fund the ongoing operations of GCE Mexico, and the level of such additional funding in 2015 and thereafter is currently uncertain. The budget for 2015 has not been approved by the Preferred Member as of March 31, 2015.Additional funding will be necessary until, if ever, the Jatropha farms generate adequate revenues to sustain their operations.The Preferred Member is entitled to a preferential return on his investment, the accrued cumulative amount of which was approximately $10.1 million as of December 31, 2014. Included in the approximately $27.6 million that has been provided to date by the Preferred Members of GCE Mexico is the purchase priceof the land owned by GCE Mexico in the State of Yucatan in Mexico on which the three GCE Mexico farms are located.The purchase of land for the three farms was funded by mortgage loans, which cumulatively had an initial principal balance of $5,110,000.Each parcel of land was acquired in the name of one of GCE Mexico’s Mexican subsidiaries and is secured by a mortgage in favor of the Preferred Member.The mortgages bear interest at the rate of 12% per annum, and interest is payable on a quarterly basis to the extent the borrower has sufficient cash flow. If the borrower does not have sufficient cash to repay the interest on a current basis, then the loan agreement states that the unpaid interest will continue to accrue and will be payable when the borrower determines that it has sufficient cash to make the interest payment. The three mortgages, including any unpaid interest, become due in April, 2018, February 2020, June 2021 and October 2021. GCE Mexico is managed under the supervision of a board of directors comprising of four members, two of whom are appointed by us and two by the Preferred Member.However, we are the manager of the joint venture, and through our wholly owned Mexican subsidiary, we manage the day-to-day operations of GCE Mexico and the operations in Mexico.GCE Mexico reimburses us for the cost of management of the farms, which includes a portion of our U.S. administrative expenses that are related to those operations. The following is a summary of certain factors relevant to an understanding of the operations of the three Mexico farms: · We planted over 20 varieties of Jatropha trees from around the world in our first Mexico farm approximately five years ago in order to determine which varieties are most suitable for commercial production.These trees are being evaluated on the basis, of among other things, the amount of fruit/seeds that they produce, their resilience to pests and diseases, their compatibility to existing soil and climate conditions, and amount of maintenance and care required to maintain the trees.The first farm has demonstrated that many of the varieties we planted in the first farm are not suitable for commercial biofuel seed production.While we have to date harvested small quantities of Jatropha fruit from this farm, we are currently allowing the Jatropha trees in this farm to naturally grow and develop without commercial agricultural intervention to determine which trees will be retained for commercial production, which trees possess advanced attributes that will be used for breeding and which trees/areas will be replanted with the more successful, hardy varieties in 2015 and beyond. The second Jatropha farm was planted with fewer, more selective varieties of Jatropha trees. Based on our 2013 and 2014 crop year harvest results, the varities planted in the second farm have met our cumulative yield goals. As a result our plan, with proper funding, is to use these same varities for futher farm expansion and/or as propagation materials for other farms. We also expect the crop to continue producing higher yields in line with our 7 year yield projections. Our plan is also, with additional funding, to continue to develop this second farm and to replace certain lower yielding varieties of trees in order to prepare this farm for commercial scale biofuel production. Jatropha seeds can be harvested throughout the year but the majority of the harvest occurs in the last quarter of the crop year, which is December through February. Accordingly, as the trees that we planted during the past several years mature, our harvests of Jatropha seeds is expected to increase future revenues from our Mexican operations. 6 Table of Contents · Our Tizimin, Mexico, operations have been eligible for agricultural and other subsidies provided to certain foreign owned farming operations by the federal government of Mexico.Through the year ending December 31, 2014, we received a total of $2,147,000 of subsidy payments.These subsidies have been used to defray some of the initial start-up and early adopter costs that we incurred in establishing these farms.We will continue to apply for any subsidies that we qualify for in future years. · Our Tizimin farms are being developed with the intent of providing non-food based feedstocks for the production of biofuels and to displace to use of food crops in the oleo-chemicals market. However, our development and cultivation of these farms has also enabled us to generate ancillary revenues from these operations.For example, we have received revenue from the sale of biomass (wood and agricultural waste removed from our farms as the land is cleared for Jatropha planting), which we expanded in 2014. We have produced as much as 120 MT of biomass based charcoal per month since July 2014 and expect to produce at those levels through our permit period.We have now received all governmental permits and expect the continue the charcoal operations for a minimum four more years. · The third farm that we own in Mexico through our GCE Mexico operations (known as Asideros 3) has always been expected to be planted with Jatropha trees once we complete the replanting of certain areas of Asideros 1 and Asideros 2.Until then, we plan to prepare and plant a portion of this land with other crops, primarily annuals, that can be commercially sold for a number of end uses, which may include biofuels.In 2014, as a trial, we planted the first portion of the farm with an annual seed oil crop, which we harvested in December, generating insignificant sales in January 2015. These other farming activities have the potential to generate revenues to help support our other farming costs and can possibly increase the underlying value of this farm should we decide to change its use or sell it in the future. · Total capital used for start-up expenses and operations, since inception, for the three farms in Mexico (through March 31, 2015) is approximately $27.6 million (excluding subsidies received from the government of Mexico).All such funding has to date been provided by the investing partners of GCE Mexico, the joint venture that indirectly owns the three Mexican farms.Our investment partner has a priority right to receive profits generated from these farms until the cumulative amount of this investment, plus a preferred return, has been returned.We will share in profits generated by the three farms if/when the foregoing $27.6 million investment, plus the accumulated return, has been returned to the investor. 7 Table of Contents Camelina Farming Operations On March 13, 2013, we completed the purchase of certain assets, patents, and other intellectual property and rights related to the development of Camelina sativa as a biofuels feedstock (the “Camelina Assets”) from Targeted Growth, Inc., a Washington corporation.Also on March 13, 2013, we purchased all of the membership interests of Sustainable Oils, LLC, (“SusOils”) a Delaware limited liability company, from Targeted Growth, Inc. and the other, minority owner of that limited liability company.SusOils is a company that, since 2007, has been engaged in the development, production and commercialization of Camelina-based biofuels and FDA approved animal feed.Substantially all of the Camelina Assets were previously owned by SusOils and used in SusOils’ operations. The Camelina Assets, at the time, included: three issued U.S. patents on Camelina Sativa varieties; a substantial portfolio of other IP assets, all of the seller’s intellectual property related to the research, development, breeding and/or genetic development of Camelina; germplasm; licenses, consents, permits, variances, certifications and approvals granted by any governmental agencies relating to Camelina operations; machines, equipment, tractors and vehicles used in Camelina operations; the name “Sustainable Oils” and the Sustainable Oils logo; and certain trade secrets, know-how, and technical data.Our goal is to continue, and expand, the operations of Sustainable Oils (although such operations may be conducted under a new subsidiary), and to obtain additional funding for that subsidiary. We paid for the Camelina Assets by issuing to Targeted Growth, Inc. (i) a secured promissory note in the principal amount of $1,300,000 (the “Promissory Note”) and (ii) an aggregate of 40,000,000 shares of our common stock.The Promissory Note was originally secured by certain of the machines, equipment, tractors and vehicles that we purchased to Targeted Growth, Inc.In September 2014, we renegotiated the terms of the agreement and returned these machines, tractors, vehicle to Targeted Growth, Inc. in consideration for accrued interest and the extension of the maturity date of the Promissory Note.The promissroy note is payable on demand, no longer is secured by any assets, and its paymentis only tied to future revenue generated by the Camelina assets. The purchase price for the Sustainable Oils, LLC membership interests was $100.Sustainable Oils’ assets included inventory of “certified” Camelina seeds to be used or sold for the production of Camelina feedstock.The liabilities of Sustainable Oils include an approximately $2.3 million liability to, which is secured by a lien on the three patents we acquired as part of the Camelina Assets.We did not, however, assume the foregoing $2.3 million liability. In order to facilitate our Camelina operations, we have also entered into a long-term license agreement with Targeted Growth, Inc. under which Targeted Growth granted us a world-wide, exclusive license for the use of certain of its patented intellectual property with our future Camelina operations.The license requires us to pay a royalty commencing with the commercialization of the covered intellectual properties.We will continue Camelina research and development in Bozeman Montana with the support, as needed by certain employees or subcontractors of Targeted Growth, who will provide services to us under a separate Services Agreement, on an as needed, cost pass-through basis. Since its formation, SusOils has, among other things, developed new Camelina products, been issued three U.S. plant protection patents on technologies it developed, arranged for the planting and harvesting of over 100,000 acres of Camelina in 10 states and Canadian provinces, performed Camelina research or field level trials in 34 US States and 6 Canadian provinces, as well as seven other countries (Spain, Italy, Portugal, Australia, New Zealand, Ukraine and Saudi Arabia).SusOils has contract processed Camelina oil into renewable jet fuel that they supplied to the U.S. Navy’s aircraft fleet. During the years 2010 through 2012, Sustainable Oils generated over $20 million of revenues from its operations and incurred net losses in part due to its research and business development activities of over $5.8 million (unaudited estimate).Although we intend to utilize SusOils’ technologies and to capitalize on that company’s business development efforts, our business plan for the Camelina business differs from the Sustainable Oils business model. Specifically, at this time, we have no planned sales of oil to the U.S. military. 8 Table of Contents We currently intend to operate our Camelina business through a subsidiary, Sustainable Oils Inc, a Delaware Corporation.We have capitalized that subsidiary with certain of the Sustainable Oils intellectual properties and operating and intangible assets that we recently purchased.In order to fund the operations and expansion of the Camelina operations, we will need to raise additional capital through the sale of debt or equity in the newly formed Delaware Camelina subsidiary, Sustainable Oils, Inc.Sustainable Oils’ research operations have been headquartered in Bozeman, Montana.We intend to continue to conduct our Camelina research operations in Montana but manage the business from our offices in Southern California. In February 2013, the Environmental Protection Agency (“EPA”) issued a final rule that describes new fuel pathways to qualify Camelina oil (new feedstock) as an advanced biodiesel and renewable diesel (including jet fuel and heating oil) and in December 2014, Sustainable Oils, Inc was issued a first-of-its-kind feedstock-only pathway by the California Air Resources Board for the production of Camelina based fuels under the Low Carbon Fuel Standard (LCFS). The pathway, when combined with a specific processors production profile, will produce the lowest carbon intensity (CI) virgin oil based fuel available in the marketplace. Camelina based biodiesel at a CI of approximately 19 g/MJ can be produced at a fraction to soy (83 g/MJ) and canola (63 g/MJ) based biofuels. This extremely low CI will allow obligated parties in California to meet their reduction targets using a fraction of the biofuel otherwise required. The pathway only applies to Sustainable Oils’ US Trademark and Patent Office-registered seed varieties – no other Camelina seed or oil can be used to produce LCFS compliant fuel. The feedstock-only CI is 7.58 g/MJ CO2e. When combined with ARB’s generic North American producer profile, the feedstock-only pathway produces biodiesel and renewable diesel at CIs of approximately 19.1 and 18.7, respectively. Lower CIs can be achieved by processors with more efficient profiles. With the recent approval of Camelina oil by the EPA as an advanced biofuels feedstock undernational renewable fuel standards, and the unique California ARB Camelina pathway approval, the focus for Sustainable Oils is to quickly expand its footprint of planted acreage to achieve economies of scale and profitability. We plan to commercialize and expand its products into areas where the highest value can be obtained.This includes for various biofuels, renewable chemicals, specialty chemicals and high value animal feed.We plan to continue to: 1. Utilize established farmers with available land which is either fallow or idle due to crop rotation.By using their existing equipment and labor we will minimize capital costs and maximize resource utilization, increasing net revenue and profits to the farmers, and; 2. Utilize existing regional processing resources.This will add incremental revenue to existing processing facilities and allow us to utilize facilities during slower or idle times, further adding revenue and profit for oil and meal processers, and; 3. Expand research and development efforts to continue to increase yield from Camelina production.We will support our contract farmers with strong plant and soil science. This will further improve revenue and reduce unit production costs, generating additional revenue and profits to be shared with farmers and processers, and; 4. Strategically locate “Camelina Farming Regions” near regional support services which include processing and logistics hubs, and; 5. Develop strategic partnerships and supply agreements near “Camelina Farming Regions” throughout the U.S. and Europe to produce significant purpose-specific acreage, supplying more regional and local users.This will optimize logistics and processing costs and provide for higher revenue and profit, and; 9 Table of Contents 6. In 2015, subject to receiving adequate funding, our plan is to contract with farmers for up to 32,000 planted acres of Camelina to achieve economies of scale. In order to develop our Camelina business as set forth above, we will have to raise a substantial amount of additional capital.We have not yet identified or secured a source for the additional funding.Accordingly, our ability to roll-out our Camelina operations in 2015, and our ability to generate substantial revenues from that line of business, is currently uncertain and dependent upon our ability to raise additional capital. Principal Products The Jatropha curcas and Camelina sativa plants will be our primary agricultural focus for the foreseeable future.Jatropha is a perennial, inedible tree, and all of its by-products can be used for either fuel, a vegetable oil substitute in non-food products of biomass-based energy production.It is a very efficient tree that produces high quality seed oil and high-energy content biomass.Camelina sativa is an annual plant grown primarily in northerly climates, including the United States, as a rotational crop with wheat and other food crops when land is either fallow or not being used. As a result, Camelina does not compete with food production or create direct land use change.We expect our principal products to include the biofuels oil feedstock, vegetable oil replacement and biomass derived from the cultivation and processing of the both plants.In addition, we expect to generate revenues from the sale of carbon credits earned from our agricultural operations. Biofuels Oil Feedstock The feedstock oil needed for the production of bio-jet, biodiesel, renewable diesel and green diesel that is currently available on the market today is primarily supplied from edible seed oils, including soy, canola (rapeseed), sunflower and palm.There are other types of feedstock that can be converted into biofuels, like animal fats and recycled cooking grease, but they make up a small portion of the market supply.Our primary source of biofuels feedstock will be from Jatropha and Camelina seed oil.One significant advantage of Jatropha and Camelina over other traditional oil seed crops is that they do not compete for resources with other crops grown primarily for food consumption. Camelina sativa is a member of the mustard family, a distant relative to canola, and a relatively new and attractive entrant into the biofuels feedstock sector. Camelina plants are heavily branched, growing from one to three feet tall and have branched stems that become woody as they mature. As the reproductive cycle progresses, seed pods form which contain many relatively small, oily seeds. Because there is no seed dormancy in Camelina, it can be grown in multiple seasons and has a very short maturity curve. Camelina can produce seeds with relatively little water and can be harvested early. It is classified as a low input crop and can survive on little water/rainfall, and it requires less fertilizer than many other crops.Camelina can be seeded and harvested with conventional farm equipment, making it a perfect rotation crop for existing farmers. Camelina seeds typically contain between 35-38% oil and are high in omega-3 fatty acids. This makes the oil very desirable for biofuels production and the meal left after the oil has been removed is a very good option for livestock feed—competing directly with soy and canola meal. Biomass Feedstock The Jatropha plant produces a fruit (about the size of a walnut) containing three large seeds that contain 32%-38% oil content by weight.The non-oil components of the fruit, which represents 62-68% of the total fruit, contain high energy biomass (carbon values) that is an excellent source of feedstock for a number of energy producing processes including direct combustion, gasification, power production, and cellulosic ethanol (alcohol) production. Fifty percent of the energy in the Jatropha seed resides in the biomass. 10 Table of Contents Camelina produces a co-product from the oil extraction process which is a high protein press-cake (meal) that has been tested and approved by the Food and Drug Administration (FDA)as a livestock (animal) feed for cattle, chickens and pigs. This provides additonal revenue and reduces the net production cost of the crude Camelina oil, further improving project economics. Emissions Reduction Regulations In response to anthropogenic climate change intergovernmental organizations like the United Nations and World Bank, as well as numerous governments, supranational organizations, like the European Union, and sub-national actors, like California and British Columbia, have implemented regulations to curtail the production of greenhouse gas emissions. Regulations are beginning to span and interlace cap-and-trade policies, low carbon fuel standards, renewable portfolio standards and carbon taxes, as well as others. The overarching objective is GHG reductions and associated climate change mitigation. With the exception of a carbon tax, GHG reduction schemes utilize tradable credit that represent the reduction of a certain amount of carbon dioxide equivalent (CO2e) or the production of a certain volume of fuel. Renewable energy and energy efficiency projects make up the bulk of mitigation and reduction strategies currently deployed around the world. Biofuels have been the cornerstone of renewable energy policies since the beginning and offer regulators, end users and consumers a unique set of attributes that include sustainability, meaningful emissions reductions and economic and energy security. Furthermore, as biofuel policies evolve, first generation feedstocks, those based on, or derived from food crops are being replaced with second generation, non-food based crops like Camelina and Jatropha. Both Camelina and Jatropha are grown on land that is fallow for one reason or another or otherwise unsuitable for food crop production and as a result, sidestep the controversial food versus fuel tradeoff currently hampering certain feedstocks development. Jatropha is grown on marginal land which would otherwise be unproductive or underutilized, while Camelina is grown on fallow rotational land or in other formats that do not displace food crops. This distinction between food and non-food is critical as regulated markets mature and policies shift to discourage the conversion of food into fuel. Furthermore, as regulations affecting biofuels mature and are refined, it is expected that benefits once given to feedstocks inaccurately defined as waste streams will be replaced with classifications consistent with their parental origin, which are primarily food crops. The result will be a move away from food based inputs to low carbon non-food based feedstocks like Camelina and Jatropha. In the United States, federal legislation called the renewable fuel standard (RFS) mandates that a certain volume of biofuels are blended into the fuel supply every year. In California, the low carbon fuel standard (LCFS) requires regulated parties to reduce the overall emissions of their fuels to a predefined ceiling. In both cases, renewable fuel producers generate tradable financial instruments, which represent either a volume of fuel or a set amount of CO2e reduction. These credits are then surrendered by regulated parties to demonstrate compliance. The RFS and LCFS require that fuels are made from approved pathways and feedstocks. Camelina has full EPA approval under the RFS and Jatropha is currently pending approval, which EPA has indicated will occur in mid-2015. In March 2015, ARB approved a first-of-its-kind feedstock-only pathway for Sustainable Oils patented Camelina oil. The pathway only applies to Sustainable Oils' US Patent and Trademark Office-registered seed varieties - no other Camelina seed or oil can be used to produce LCFS compliant fuel. At a cumulative carbon intensity (CI) of 7.58 g/MJ, final fuels can be produced at between 18.7 and 19.1. The result is that fuel producers and obligated parties in California can meet their LCFS emissions reduction requirements with significantly less fuel that would otherwise be required using traditional feedstocks like soybean (83 g/MJ) or canola oil (63 g/MJ). LCFS credits are generated based upon the CI of the underlying fuel, which means Camelina-based fuels will generate significantly more value per gallon than any other virgin oil-based fuel. By example, if the LCFS credit price is $50/MT of carbon, Camelina biodiesel produces $0.40 more per gallon than soybean-based fuel. 11 Table of Contents Currently, California (LCFS), Oregon (LCFS) and British Columbia (RLCFRR) have LCFS-style regulations, as well as the European Union (FQD). Washington is close behind and the Northeast States for Coordinated Air Use Management (NESCAUM), which represents 11 states is considering a Northeast/Mid-Atlantic Clean Fuels Standard. Together, the U.S jurisdictions represent over 30 percent of all domestic transportation related fuel consumption. California has a history of implementing environmental policies that are subsequently adopted by the federal government. In 1967, Ronald Reagan signed legislation that established the California Air Resources Board (CARB), which was subsequently integrated into Cal EPA. California is the only state that is permitted to have such a regulatory agency, since it is the only state that had one before the passage of the federal Clean Air Act and the establishment of US EPA in 1970. Other states are permitted to follow CARB standards, or use the federal ones, but not set their own. More recently, California vehicle emissions standards were adopted by US EPA as federal standards, which will be enforced in 2016. As LCFS-style regulations are adopted by other states, regions or nationally, the pathway review and adoption process is expected to be very similar to that of California, for the reasons stated above. In some cases, CARB pathways and associated fuel CIs maybe directly adopted by implementing state agencies. In all cases, GCEH expects the pathway work conducted to date on Camelina and Jatropha will provide a significant advantage in obtaining timely approval of our proprietary products into newly regulated markets. As emissions reduction regulations change and evolve, GCEH will continue to evaluate which credit generating activities offer the best financial return for our products. The European Emissions Trading Scheme (EU ETS), the largest credit trading market in the world, will continue to be monitored for future opportunities. However, continued instability in the EU ETS credit pricing has prompted GCEH to focus on domestic and regional credit generating activities in the short to medium term. Technology and Patents Camelina:On March 13, 2013, through the acquisition of SusOils we acquired three U.S. patents and two patent applications.The patents consist of the following: (a)U.S. Patent Serial No. 12/945,420 entitled "Camelina Sativa Variety 'SO-40" (b)U.S. Patent Serial No. 12/945,438 entitled "Camelina Sativa Variety 'SO-50" (c)U.S. Patent Serial No. 12/945,455 entitled "Camelina Sativa Variety 'SO-60" On July 15, 2014 we were issued an additional U.S. Patent, No, US 8,779,238 B2, for our “Floral Dip” method of (non-GMO) transformation of Camelina plants that can manipulate its agronomic qualities. In January 2015 we were notified by the US Patent and Trademark Office that our patent application for a method to alter and/or improve the fatty acid composition of a Camelina plant cell has been approved for issuance. The claims are for a method of altering and/or improving fatty acid composition of a Camelina plant cell, plant part, tissue culture or whole plant, and the method comprising disrupting one, two, or three copies of FAD2 genes and/or one, two or three copies of FAE1 genes in said Camelina plant cell, plant part, tissue culture or whole plant. Also included is a method of breeding Camelinaplants to produce altered levels of fatty acids in seed oil and/or meal. Jatropha:We do not currently possess any patentable technology relating to our Jatropha operations, but we have developed considerable know-how, trade secrets, and proprietary processes and procedures for farm development and operations management.We are currently engaged in research and development activities focused on improved Jatropha varieties, and we continue to expand on technical know-how and proprietary processes for optimizing the quality of our Jatropha yields, reducing operating costs and improving production capacity and efficiency. These research and development activities currently consist of plant biology and molecular genetic research, and are being conducted primarily through in-house research and in joint development activities with the non-profit Center for Sustainable Energy Farming. We continue to develop our proprietary Sustainable Energy Farming Systems and it is expected that patentable technologies will result from our research activities. However, there can be no assurance that patentable technologies will be developed, or if they are developed, that we would be the sole owners of such patents. 12 Table of Contents Any technology we develop will be in one of three main categories: (i) plant and soil sciences, (ii) agricultural technology and procedure development, or (iii) material processing and end use applications.Such technologies developed are expected to assist in reducing costs, improving efficiency and allowing us to move our products higher up the value creation. Market According to both the International Energy Agency (“IEA”) and the U.S. Department of Energy’s Energy Information Administration (“EIA”) estimates, the world demand for crude oil in 2014 was approximately 92.3 million barrels per day, with approximately 20% of that demand being diesel and fuel oil (distillate fuel oil).This equates to a global consumption of distillate fuel oil of approximately 22.0 million barrels per day, or 337 billion gallons per year.At a 5% blend, the world market for biodiesel exceeds 16.8 billion gallons per year. U.S. diesel fuel oil consumption for 2013 was over 57 billion gallons.At a 5% blend, the U.S. biodiesel market was over 2.9 billion gallons per year, which we expect will continue to grow. As reported by the Environmental Protection Agency (EPA), U.S. biodiesel refineries produced over 1.3 billiongallons of neat (100%) biodiesel fuel in 2014, from a reported 100+ active producers with a total capacity of over 2 billion gallons.This is just under 60% of capacity and represents just over 1.2% of U.S. demand for diesel fuel. The trend of production and consumption of biodiesel is growing. In 2005, U.S. refineries produced and sold approximately 75 million gallons; in 2006, approximately 250 million gallons; in 2007, approximately 450 million gallon; and in 2008, approximately 678 million gallons; in 2009 approximately 506 million gallons.The drop in production in 2009 is primarily due to increased feedstock costs.In 2011, biodiesel production exceeded one billion gallons for the first time. In 2012, it rose to more than 1.1 billion gallons and by 2013 production was nearly 1.8 billion gallons, according to EPA figures. In 2014, production declined to approximately 1.3 billion gallons, due in large part of regulatory uncertainty. Our primary market is the direct sale of Jatropha and Camelina oil for biodiesel, renewable diesel, renewable jet fuel, green plastics and renewable chemicals.In addition we will sell biomass for energy production and animal feed and we will sell carbon credits we generate from our agricultural operations.Our primary customers are processors of biofuels and users of plant based oils for chemical production.We estimate that there are approximately over 100 biodiesel plants in the United States alone, which can utilize up to 100% of our crude or refined Jatropha and Camelina oil.However, we expect to generate our highest revenues and greatest margins from customers who have logistical capacity on a water port accessible from the Gulf of Mexico or those located in close proximity to strategic Camelina growing regions.This will reduce redundant transportation costs and allow us to ship large quantities economically.These customers have historically paid a higher price for feedstock oil, since the majority of feedstock oil supplies have been shipped from the Midwestern United States.We anticipate that our key customer profile will include well-financed, low-cost biodiesel refiners and specialty oleo chemical companies. In February 2013, the EPA issued a final rule adding Camelina oil as an official advanced biofuel pathway for the production of biodiesel and renewable diesel (including renewable jet fuel and heating oil).We believe that this new rule will significantly expand the potential market for the Camelina feedstock that we intend to produce through our new Sustainable Oils/Camelina operations. This is a significant ruling as it is the first, and currently the only novel (non-food based) crop to be approved as a feedstock for the production of advanced biofuels under the national renewable fuel standards (RFS). This process took almost three years to complete. 13 Table of Contents In cooperation with Honeywell’s UOP and Emerald Biofuels, we submitted a pathway application for Jatropha oil to the EPA in June 2012.Based upon recent feedback provided by the EPA, the pathway is expected to be published for public comment in the second quarter of 2015 and is expected to be approved later in the year. As our business develops, we expect to utilize industry professionals and distributors for the sale of Jatropha and Camelina oil and biomass in order to strategically target certain specialty markets and reduce overall costs. Environmental Impact Biofuels have social, economic and environmental benefits that are a major driving force behind their adoption.Using biofuels instead of fossil fuels reduces net emissions of carbon dioxide and other greenhouse gasses, which are associated with global climate change and adverse regional health impacts.Biofuels are produced from renewable plant resources that “recycle” the carbon dioxide created when biofuels are consumed.Life-cycle analyses consistently show that using biofuels produced in modern facilities results in net reductions of greenhouse gas compared to using fossil fuel-based petroleum equivalents.These life-cycle analyses include the well-to-wheel energy equivalent of farming and production of biomass, including harvesting, conversion, transportation and utilization.Biofuels help nations achieve their goals of reducing carbon emissions and reducing importation of foreign oil.They burn cleanly in vehicle engines and reduce emissions of unwanted products, particularly unburned hydrocarbons, carbon monoxide and particulate matter.These characteristics contribute to improvements in local air quality and all associated health benefits.In a life-cycle study published in October 2002, entitled “A Comprehensive Analysis of Biodiesel Impacts on Exhaust Emissions, 2002,” the U.S. Environmental Protection Agency (“EPA”) analyzed biodiesel produced from virgin soy oil, rapeseed (canola) and animal fats.The study concluded that the emission impact of biodiesel potentially increased NOx emissions slightly while significantly reducing other major emissions. We believe there is sufficient global demand for alternative, non-food based inedible biofuel feedstocks to allow a number of companies to successfully compete worldwide.In particular, we note that we are the only U.S.-based public company producing non-food based inedible oils for the production of biodiesel, which gives us a unique competitive advantage over many foreign competitors when competing in the U.S. The price basis for our oil and biomass products will be comparable to their edible oil and biomass equivalents.To date, we have not identified any substantial effort being undertaken for the commercialization of other inedible oils that could compete with Jatropha or Camelina.With the growing demand for plant-based feedstocks, and the high price of oil and biofuels, we anticipate that we will be able to sell our plant oils and biomass profitably. Employees. As of December 31, 2014, across all of our subsidiaries, we had 39 full time employees, contract employees and consultants.The number of people we employ fluctuates depending on farm development,land preparation, planting and seasonal farm operations.Our first two farms have now been fully planted, so there are minimal development activities underway and we have not begun the full development of our third farm, for Jatropha, yet, We will continue to “right size” our work force to support our operational needs.Neither this company, nor any of our subsidiaries is a party to any collective bargaining agreements. 14 Table of Contents 1A.RISK FACTORS Not applicable. 1B.UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2.PROPERTIES. Executive Offices.Currently, we operate out of offices located at 2790 Skypark Drive, Suite 105, Torrance, CA 90505.Our leased offices consist of approximately 1,296 square feet and are leased at a monthly rate of $2,402 per month.The term of the lease expires on January 31, 2019. Mexico Farms and Facilities:As of November 3, 2014, we own the following three Jatropha farms through our GCE Mexico I, LLC joint venture: 1.Our first farm consists of seven separate parcels of land collectively representing 2,084 hectares (approximately 5,149 acres).We purchased these parcels in 2008.The farm is located approximately 12 miles northeast of Tizimin, Yucatan, Mexico and is approximately 110 miles from Merida and the port of Progresso, and 75 miles from Cancun.All of the land has been improved and we have completed planting several varieties of Jatropha on all of the planned farmland.We financed the purchase of this farm through a mortgage loan in the amount of $2,051,282, which bears interest at a rate of 12% per annum. 2.In March 2010 and June 2012, we purchased approximately 5,100, acres of additional land that is contiguous to our first farm.In 2013, we completed planting Jatropha on this farm.We financed the purchase of this farm through a mortgage loan in the amount of $963,382.That loan bear interest at a rate of 12% per annum. 3.In October 2012, we purchased approximately 5,557 acres of additional land for the development of a third Jatropha farm.This land is located in the same region, approximately five miles from our other two farms.We have planted a variety of Jatropha plants in our first two farms, and have used varying agricultural techniques to in order to ascertain which variety is best suited for the region.We do not intend to plant Jatropha on this third farm until we obtain more information about Jatropha production from our first two farms.In the interim, we have commenced planting other fuel crops on the third farm on a test basis and may, if such tests prove successful, expand these alternate crops until a decision is made regarding the use of the third farm.We financed the purchase of this farm through a mortgage loan in the amount of $ 2,095,525.That loan bears interest at a rate of 12% per annum.In 2014 we plan to test plant a portion of the farm with an annual oil seed crop to prove yields with the potential for a larger deployment. Montana Offices/Facilities.Our Sustainable Oils field and research operations will be conducted primarily from Bozeman, Montana under a subcontract with a local seed research company. Dominican Republic Nursery.On December 31, 2014, we signed a five year lease with a third party in the Dominican Republic, for approximately 104 acres of land where we have begun developing a Jatropha plant nursery.The total lease is approximately $80,900, due and payable as follows: $40,500 due at signing and was paid in January 2015 $10,100 due December 31, 2015 $10,100 due December 31, 2016 $10,100 due December 31, 2017 $10,100 due December 31, 2018 15 Table of Contents ITEM 3.LEGAL PROCEEDINGS. Fromtime to time, the Company may become a party to other legal actions and complaints arising in the ordinary course of business, although it is not currently involved in any such material legal proceedings. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. Shares of our common stock are traded on the OTC Bulletin Board and on the OTCQB market under the symbol “GCEH.”The following table sets forth the range of closing prices for our common stock for the quarters indicated.Such quotations reflect inter-dealer prices, without retail mark-ups, markdowns or commissions, and may not represent actual transactions. Fiscal Year Ended December 31, 2014 High Bid Low Bid First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2013 High Bid Low Bid First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Stockholders As of March 31, 2015, there were approximately 1,500 holders of record of our common stock, not including any persons who hold the stock in “street name.” Dividends We have not paid any dividends on our common stock to date and do not anticipate that we will pay dividends in the foreseeable future.Any payment of cash dividends on our common stock in the future will be dependent upon the amount of funds legally available, our earnings, if any, our financial condition, our anticipated capital requirements and other factors that the Board of Directors may think are relevant.However, we currently intend for the foreseeable future to follow a policy of retaining all of our earnings, if any, to finance the development and expansion of our business and, therefore, do not expect to pay any dividends on our common stock in the foreseeable future.No dividends are required to be paid to holders of the Series B shares. However, the Company may not declare, pay or set aside any dividends on shares of any class or series of the Company’s capital stock (other than dividends on shares of our common stock payable in shares of common stock) unless the holders of the Series B shares shall first receive, or simultaneously receive, an equal dividend on each outstanding share of Series B shares. 16 Table of Contents Securities Authorized For Issuance Under Equity Compensation Plans The following table contains information regarding our equity compensation plans as of December 31, 2014: Plan Category Number of Securities to be Issued upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance under Equity Compensation Plans (Excluding Securities Reflected in the First Column) Equity compensation plans approved by security holders 2002 Stock Incentive Plan (1) $ - 2010 Equity Incentive Plan $ Equity compensation plans not approved by security holders Options 5,600,000 $ Warrants $ Total (1) This incentive plan has expired, and no additional options or awards can be granted under this plan. Recent Issuances Of Unregistered Securities We did not issue any unregistered securities during the three-month period ended December 31, 2014 that were not previously reported in a Current Report on Form 8-K. Repurchase of Shares We did not repurchase any of our shares during the fourth quarter of the fiscal year covered by this report. ITEM 6. SELECTED FINANCIAL DATA. Not applicable to a “smaller reporting company” as defined in Item 10(f)(1) of SEC Regulation S-K. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview During the past five years, we have focused our efforts on acquiring, improving, and planting Jatropha farms (which are located in Mexico).To date, most of the Jatropha trees that we planted in our farms have not been mature enough to bear significant amount of Jatropha fruit from which we could produce commercial quantities of Jatropha oil.Most of the trees that we planted are now, however, maturing and we expect that the more elite varieties should be able to produce a normal harvest of Jatropha seeds. However, our first farm, in which we planted over 20 varieties of trees and which was used largely as a test farm to determine which varieties of Jatropha are most suitable for commercial production in Mexico, has not produced many seeds. While certain varieties of Jatropha trees planted on the second farm have been more productive, the seeds being harvested from these trees on the second farm are being used to grow replacement trees for the less productive trees, and not for the purpose of producing oil. As a result, neither of these farms is expected to generate significant revenues in the short term future. Pending the selection of the best variety of Jatropha trees to plant on our third farm in the region, we planted a portion of our third farm with a (non-Jatropha) annual oil seed crop with plans to expand that planting significantly in the future, if we obtain additional adequate funding. This alternative crop has the potential to generate revenue and some profits, which will be used to defray the operating costs on the other two farms. Our intent is to develop agronomic best practices for the region and to prove yields for a future larger deployment. As a result, we do not expect to start cultivating and planting Jatropha trees on this third farm until we have obtained the results of the testing program we conducted on our first two farms and pending adequate funding. Because our farms are still young and developing and our agricultural practices are still evolving, we are unable to accurately predict the amount of fruit and Jatropha oil that our farms will produce in the future. 17 Table of Contents Our Mexican farming operations are managed by us through our wholly owned Mexican subsidiary, Global Energias Renovables (“GER”), and the direct farm labor is employed through wholly owned Mexican companies owned by GCE Mexico.GCE Mexico has obtained its previous funding from on-going equity contributions from the affiliated investor of that entity.Revenues generated, and expected to be generated, by the operations of GCE Mexico’s three farms will be used by that entity, and profits, if any, will be distributed to all owners of GCE Mexico (including this company, once the investor has recovered his investment and has been paid the accumulated preferred return). GER currently receives payments from GCE Mexico to reimburse its expenses related to the management of the Mexico operations.In addition to the reimbursements received for managing GCE Mexico and the three Mexico farms, this company (Global Clean Energy Holdings, Inc.) generates revenues from fees received for providing advisory and management services to third parties regarding ag-energy farms and the uses of non-food based biofuels.Other than subsidies received from the Government of Mexico, these management/advisory service fees and the reimbursement payments from GCE Mexico have been our principal sources of cash flow. In March 2013, we acquired the Camelina assets and operations of Sustainable Oils, LLC, a company that, since 2007, has been engaged in the development, production and commercialization of Camelina-based biofuels.Sustainable Oils has generated over $20 million of revenues during the four years prior to our acquisition.However, our ability to operate the Camilina operations in North America is dependent upon receiving additional financing.No assurance can be given that our business plan for the Camelina business will result in profitable operations.Sustainable Oils is a wholly-owned subsidiary.Its liabilities include an approximately $2.3 million liability, which debt is secured by a lien on three patents we acquired as part of the purchase of the Camelina assets from Targeted Growth, Inc. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States require management to make estimates and assumptions that affect the reported assets, liabilities, sales and expenses in the accompanying financial statements.Critical accounting policies are those that require the most subjective and complex judgments, often employing the use of estimates about the effect of matters that are inherently uncertain. The Company’s most critical accounting policies and estimates that may materially impact the Company’s results of operations include: Agricultural Producer.All costs incurred including the actual planting of the Jatropha trees are capitalized as plantation development costs, and are included in “Property and Equipment” on the balance sheet. Plantation development costs are being accumulated in the balance sheet during the development period and will be accounted for in accordance with accounting standards for Agricultural Producers and Agricultural Cooperatives. The direct costs associated with each farm and the production of the Jatropha revenue streams have been deferred and accumulated as a noncurrent asset and are included in “Deferred Growing Costs” on the balance sheet. Other general costs without expected future benefits are expensed when incurred. 18 Table of Contents Certain other critical accounting policies, including the assumptions and judgments underlying them, are disclosed in Note 1 to the Consolidated Financial Statements included in this Annual Report.However, we do not believe that there are any alternative methods of accounting for our operations that would have a material effect on our financial statements. Results Of Operations Revenues.During the year ended December 31, 2014 and 2013 we recognized revenue of $1,299,075 and $332,320, respectively. The revenues that we generated in 2014 were primarily derived from Jatropha related advisory and management services we rendered to a third party.Revenues during the year ended December 31, 2014 increased by $966,755 from the comparable 2013 fiscal period because a $1,017,000 increase in advisory and management revenues.Revenues we generate from Jatropha advisory and management services are used for this company’s operations.Advisory and management services revenue were approximately $1,298,000 and $281,000 in 2014 and 2013, respectively.Our current advisory agreements expire during 2015 and will have to be replace or renewed.Accordingly, the amount of advisory service revenues that we may generate in 2016 will depend on new advisory agreements, if any, that we obtain to replace the existing agreements. Revenue is recognized when all of the following criteria are met: persuasive evidence of an arrangement exists; delivery has occurred or services have been rendered; the seller’s price to the buyer is fixed or determinable; collectability is reasonably assured; and title and the risks and rewards of ownership have transferred to the buyer. Value added taxes collected on revenue transactions are excluded from revenue and are included in accounts payable until remittance to the taxation authority. The significant sources of revenue are Advisory services and Agricultural subsidies. Advisory and management services revenue - The Company provides development and management services to other companies regarding their bio-fuels and/or feedstock-Jatropha and Camelina development operations, on a fee for services basis. The advisory services revenue is recognized upon completion of the work in accordance with the separate contract. Agricultural subsidies revenue - the Company receives agricultural subsidies from the Mexican government. Due to the uncertainty of these payments, the revenue is recognized when the payments are received. In the short term, our goal is to increase the amount of advisory and management services that we render to third parties in order to generate revenues to fund our corporate working capital needs, and to generate Camelina-related revenues from the Camelina business that we acquired in March 2013.In the longer term, our goal is to substantially increase the revenues derived from the operations of our Jatropha farms, to rapidly ramp up our Camelina operations by increasing the amount of Camelina acreage, and to continue to generate fees from advisory services that we render to third parties. Our cultivation of our Jatroph farms in Mexico produced substantial bio-mass from which we can produce charcoal.In 2014, we obtained the necessary governmental permits to produce and sell charcoal from these farms.Accordingly, now that we have obtained all permits necessary to produce charcoal from the biomass that is available at our Mexico farms, we anticipate that we will generate as much as $200,000 of revenue per year for the next three to four years. 19 Table of Contents General And Administrative Expenses.Our general and administrative expenses of $2,350,130 related to the year ended December 31, 2014 decreased by 9% from prior year’s expense of $2,573,719 due to cost cutting efforts.General and administrative expenses principally consist of officer and employee compensation, outside services (such as legal, accounting, and consulting expenses), share-based compensation, and other general expenses (such as insurance, occupancy costs and travel). Plantation and Operating Costs.For the year ended December 31, 2014 and 2013 we recorded Plantation Operating Costs from the operations of the farms of $132,639 and $786,300, respectively.The decrease in the year ended in 2014 from 2013 was mostly due to a reduction in replanting and cultivation costs at our Mexico farms as we scaled back planting of new Jatropha trees at those Mexico farms. Write Down of Long Lived Assets.During the year ended December 31, 2014 we wrote down certain long term assets by $110,665 in the accumulated plantation development costs related to planting costs that are expected to be replanted in 2015, and in the year ended 2013 by $3,440,904.For 2013, this write off represented a reduction in the accumulated deferred growing cost balance related to our first Jatropha farm in Mexico which are considered to be commercially unproductive because the trees on those portions have not produced adequate growth for the age of the trees, potentially have origins that have not adapted to the climatic region, are planted on inadequate or unsuitable land, or have limited resistance to local fungus and pests.The trees in certain areas are not expected to produce enough yield or generate enough future revenues to offset the capital expended in a reasonable period of time and, accordingly, an impairment charge was recorded. The Company regularly evaluates its property and equipment and other long-lived assets for impairment based on its classification as a)held for sale or b)to be held and used. Several criteria must be met before an asset is classified as held for sale, including that management with the appropriate authority commits to a plan to sell the asset at a reasonable price in relation to its fair value and is actively seeking a buyer. For assets held for sale, the Company recognizes the asset at the lower of carrying value or fair market value less costs to sell, as estimated based on comparable asset sales, offers received, or a discounted cash flow model. For assets to be held and used, the Company reviews for impairment whenever indicators of impairment exist. The Company then compares the estimated future cash flows, at an average growth rate of 30% after 2015, of the asset, on an undiscounted basis, to the carrying value of the asset. If the undiscounted cash flows exceed the carrying value, no impairment is indicated. If the undiscounted cash flows do not exceed the carrying value, then an impairment is recorded based on the fair value of the asset, typically measured using a discounted cash flow model with a discount rate of 65%.The projected cash flows used in the companies impairment test is over a 15 year period using approved forecasts.The company’s assumptions related to the growth rate and the cash flow discount rate is management’s estimates based on historical trends in the farm development and growth in the yield from the trees.There is a risk the actual results will be much less than management’s assumptions used in the impairment test.Many factors, such as the weather, pest and disease control can cause the company’s future cash flows to be less than expected. If an asset is still under development, future cash flows include remaining construction costs. All recognized impairment losses, whether for assets held for sale or assets to be held and used, are recorded as operating expenses. See Note1 for information on recorded impairment charges. Interest Income/Expense.In fiscal 2014, we incurred approximately $1,187,000 of interest expense, compared to interest expense of approximately $999,500 in fiscal 2013. This increase in interest expense is primarily due to the increase in debt associated with the acquisition of the Camelina assets.We currently own approximately 15,000 acres of land in Mexico that is subject to interest bearing mortgages. Net loss attributable to the non-controlling interest.Our Mexico farm operations are owned through GCE Mexico.We own 50% of the common membership interests of GCE Mexico.A third party investor currently owns the other 50% of the common membership interests.The proceeds from the sale of the preferred membership units, and from subsequent capital contributions, have been used to fund the operations of Asideros Globales Corporativo 1 (“Asideros 1”) and Asideros Globales Corporativo 2 (“Asideros 2”), each of which have acquired land in Mexico that, collectively, constitute our first two Jatropha farms. Asideros Globales Corporativo 3 (“Asideros 3”) acquired our third farm in October 2011, but had no impact on the results of our operations. GCEH directly owns 1% of Asideros 1, Asideros 2 and Asideros 3, and the balance is owned by GCE Mexico. Accordingly, we own 50.5% of Asideros 1, Asideros 2 and Asideros 3 either directly or through our common membership interest in GCE Mexico. Our consolidated financial statements include the accounts of the Asideros farm entities. Under GCE Mexico’s LLC Agreement, the net loss allocated from these entities to GCE Mexico is then further allocated to the members of GCE Mexico according to the investment balances. Accordingly, since the common membership interest did not make a capital contribution, all of the losses allocated to GCE Mexico have been further allocated to the preferred membership interest. The net loss attributable to the non-controlling interest in the accompanying Consolidated Statement of Operations represents the allocation of the net loss of GCE Mexico to the preferred membership interests. This net loss decreased from $5,677,000 in 2013 to approximately $1,779,000 in 2014 primarily as a result of the write off of the value of portions of the Mexico farms owned by GCE Mexico in 2013. 20 Table of Contents Net income/loss attributable to Global Clean Energy Holdings, Inc. The Company recorded net losses of $616,748 and $1,921,760 for the years ended December 31, 2014 and 2013, respectively.In fiscal 2013, we realized $1,314,532 more in net losses attributable to Global Clean Energy Holdings, Inc. because of the loss on sale of investment of $178,000, the added net costs incurred with the Camelina operations of a $624,000. Liquidity and Capital Resources As of December 31, 2014, we had $238,000 in cash and a working capital deficit of $6,410,283, as compared with $217,000 in cash and a working capital deficit of $6,285,000 at December 31, 2013. The amount of cash or cash equivalent balances held at December 31, 2014 represents cash held in our corporate accounts and our joint venture accounts.Of these amounts, more than $170,000 was available and allocated for our general corporate purposes, with the remaining balance to be used in the operations of the Tizimin, Mexico farms owned by the GCE Mexico joint venture.As a result, the GCE Mexico funds will not be available to us for our corporate working capital or other purposes, and are not available to us to reduce our indebtedness.In order to fund our short-term working capital needs, we will have to obtain additional funding from the sale of assets, the sale of additional securities, additional borrowings, or from an increase in operating revenues.Outstanding indebtedness at December 31, 2014 totaled approximately $26,313,000.The existence of the foregoing working capital deficit and total current and long term liabilities may negatively impact our ability to obtain future equity or debt financing and the terms on which such additional financing, if available, can be obtained.We incurred net losses from operations of $1,270,000 and $6,648,000 for the years ended December 31, 2014 and 2013, respectively, and have an accumulated deficit applicable to its common stockholders of approximately $28,946,000 at December 31, 2014. To date, we have funded our corporate overhead and other public company costs and expenses primarily from (i) the sale of debt and equity securities, (ii) monthly payments we received from our GCE Mexico joint venture, and (iii) fees we received for providing Jatropha related advisory services to third parties.During the year ended December 31, 2014, we received overhead reimbursements of $59,000 from GCE Mexico.The amount of cash on hand and the advisory service contracts currently in effect will not be sufficient to fund our total working capital needs for the next twelve months.Furthermore, we do not have sufficient financial resources to fund our business plan (which includes the expansion of our Camelina operations in the U.S., the purchase of additional biofuel farms and other capital outlays).Accordingly, unless we enter into additional advisory service agreements or otherwise receive cash proceeds, we will have to obtain additional funding in the near future from the sale of our securities to fund our cash needs.Our principal existing advisory/management agreements expire in 2015, and we have not entered into any new advisory agreements.Accordingly, no assurance can be given that we will be able to enter into new advisory/management agreements or that we will be able to raise additional capital to fund our growth capital needs.In addition, our principal investor in the GCE Mexico business has not committed to fully fund that entities’ working capital requirements for 2015. Accordingly, it is uncertain whether GCE Mexico will have sufficient funds to operate in 2015 in accordance with our plans. If we do not receive the necessary funding from our GCE Mexico investor, we will have to find alternative sources of working capital and/or raise additional capital for GCE Mexico. If we are able to raise additional capital, we may have to reduce this company’s operations and/or reduce our operations in Mexico. We have not identified any sources of the additional capital that we may need, and we cannot guarantee that such additional capital will be available and, if available, will be on terms favorable to the company and its stockholders. 21 Table of Contents Our business plan contemplates that with additional funding we will (i) continue to develop our Jatropha business and operations (including possibly developing and cultivating our third Jatropha farm in Mexico), (ii) diversify our biofuel energy crop revenues from new revenues generated by our new Camelina operations, and(iii) increase our bio-fuel advisory and management services, as follows: Jatropha Farm Operations.To date, revenues from our Jatropha farms located in Mexico have not been significant and have not met our expectations for various reasons, including the numerous varieties of the Jatropha trees that we planted, weather and soil conditions and cultivation techniques.We are currently addressing these issues.However, because of the time involved in replanting portions of our farms and in allowing the new trees to mature, and we do not anticipate that we will generate net revenues from the two farms that have been planted with Jatropha in the near future.The operational expenses of the Jatropha farms in Mexico are substantial and exceed the amount of revenues that the farms are expected to generate from operations in the near future.Our partner in GCE Mexico has provided the cash requirements for 2014 and first quarter of 2015 operating expenses of GCE Mexico.In addition, the Mexico government has issued all required permits to our Mexico joint venture and our Mexico joint venture has re-commence the productionand sale of charcoal from the vegetation we harvested during the cultivation of our farms.Sales of charcoal are expected to partially offset or operating expenses in Mexico.No assurance can, however, be given that the costs of operating the Mexico farms will not exceed our budget, that we will be able make the planned charcoal sales, or that our GCE Mexico investor will, in fact, fund any future budgeted amounts. Even if operations of the three Jatropha farms owned through GCE Mexico improve during the next few years, we do not project that these farms will generate sufficient cash to make cash distributions to Global Clean Energy Holdings, Inc. for several more years.Under our agreements with our GCE Mexico investors, all net cash generated from the Jatropha operations that are conducted through GCE Mexico must first be used to fund the operations of those farms, and any excess must thereafter be used to repay the capital contributed by our joint venture investors (plus their preferred return).The total amount of capital and the preferred return that must be paid to our joint venture investors before funds are distributed to us is in excess of $32,200,000 as of December 31, 2014.As a result, the improving operations of the Mexico farms will not produce short-term cash or improve our liquidity, nor will the improving operations of the Mexico farms generate funds that we can use for our business plan, for working capital purposes, or for the acquisition of additional Jatropha or other biofuel feedstock farms.Because of our negative working capital position, we currently do not have the funds necessary to acquire and cultivate additional Jatropha farms for our own account.Accordingly, in order to increase our farm ownership and operations, we will have to obtain significant additional capital through the sale of equity and/or debt securities, the forward sale of Jatropha oil and carbon offset credits, and from other financing activities, such as strategic partnerships and joint ventures. Camelina Operations.In March 2013, we acquired the business and assets of Sustainable Oils, LLC, a company that has been engaged in developing Camelina products since 2007.Sustainable Oils has generated over $20 million in revenues during the past three years, but has incurred losses of approximately $5.8 million during that time, primarily due to research and development, patent, regulatory and business development costs.The Camelina operations will require a significant amount of additional cash to scale up its operations and to reach profitable operations.Our goal is to operate the Camelina business that we acquired through a new subsidiary.Furthermore, our goal is to fund the operations and expansion of the Camelina operations with new debt or equity that we intend to raise specifically for the Camelina subsidiary. In the first quarter of 2014, our Camelina subsidiary raised $130,000 in bridge financing from three investors by issuing its convertible promissory notes. The promissory notes bear interest at a rate of 8% per annum, mature on December 31, 2015, and are convertible into capital stock of our Camelina subsidiary beginning on January 1, 2015. In order to induce the investors to purchase the convertible notes, we issued to those investors warrants to purchase a total of 1,083,332 shares of our common stock at an exercise price of $.012 per share. In addition, we granted the three investors the right to “put” (sell) the convertible note shares of our Camelina subsidiary to us commencing at the end of 2018 for the price equal to the price that they paid for their convertible notes. If the “put” is exercised and we are required to purchase the shares of our subsidiary, we will have the right to pay for those shares in cash or in shares of our common stock having a fair market value equal to the cash price. The proceeds from the foregoing bridge financing was used to fund the working capital needs of the Camelina subsidiary. While we have been in discussions with a number of sources for additional funding, we have not entered into any binding arrangements for the desired amount of new funding. No assurance can be given that we will obtain the additional capital necessary to operate and grow our new Camelina operations. In the event that we do not obtain the necessary amount of financing to properly operate and scale up our new Camelina operations, those operations are expected to continue to operate at a loss. 22 Table of Contents As partial consideration for the Camelina assets that we purchased in March 2013, we issued a $1,300,000 promissory note.In September 2014, we renegotiated the terms of the note and agreed to return certain tangible assets that constituted the collateral under the promissory note to the holder of the promissory note in exchange for a reduction of the amount of accrued interest owed under the promissory note and an extension of the maturity date.Since December 31, 2014, the foregoing promissory note is now an unsecured promissory note that is payable on demand.However, the amount of payable under the promissory note is limited to amounts generated from the Camelina business that we acquired. Bio-fuel Advisory and Management Services.Throughout 2014 and the first quarter of 2015, we entered into several bio-fuel advisory and management service agreements with third parties pursuant to which we are paid fees for providing Jatropha or Camelina bio-fuels development services.The fees that we have generated from these agreements have materially supplemented our other sources of revenues.Because of the longer lead times before our Jatropha and Camelina bio-fuel operations generate revenues for us, we need these advisory/management fees to supplement our revenues and to defray our overhead expenses.Accordingly, we are actively seeking additional advisory/management agreements with the our current clients as well as others. Other Potential Source of Liquidity. We presently do not have any available credit, bank financing or other external sources of liquidity. In the absence of additional outside funding (including proceeds from the sale of our securities, or entering into other joint venture relationships), we do not have the ability to expand our business or acquire additional Jatropha or other biofuel feedstock farms.If we issue additional equity or debt securities to fund our future capital needs, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. Should we fail to increase the amount of revenues we receive from our advisory services and/or raise additional debt or equity funding, we will have to materially scale back our current and proposed operations or take other actions to preserve our on-going operations.Any such action will have a materially adverseeffect on an investment in our common stock. Inflation and changing prices have had no effect on our continuing operations over our two most recent fiscal years. We have no off-balance sheet arrangements as defined in Item 303(a) of Regulation S-K. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to a “smaller reporting company.” 23 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Financial Statements are referred to in Item 15, listed in the Index to Financial Statements and filed and included elsewhere herein as a part of this Annual Report on Form 10-K. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. In connection with the audit of our financial statements for the fiscal year ended December 31, 2013, we had a disagreement with Anton & Chia regarding our fee arrangement and, as discussed below, with certain accounting principles or practices. Anton & Chia met with the audit committee of our Board of Directors, but did not report on any disagreements regarding any accounting matters. After Anton & Chia’s meeting with the audit committee, a dispute arose with Anton & Chia regarding our fee arrangement. Thereafter, Anton & Chia notified the Company that there were disagreements regarding our financial statements. On April 15, 2014, Anton & Chia informed us that it has resigned in an e-mail that read, in its entirety, as follows: “Take this email as our resignation.” Because Anton & Chia was engaged in October 2013, Anton & Chia had not previously issued an accountant's report on any of our financial statements. Accordingly, during the past two years we did not receive any report from Anton & Chia that contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles. Our prior accountant’s report on our financial statements for the prior two years ended December 31, 2013 did not contain an adverse opinion or disclaimer of opinion, and was not modified as to uncertainty, audit scope, or accounting principles, except that there was an explanatory paragraph relating to the Company’s ability to continue as a “going concern.” In addition, there were no reportable events of the type described in Item 304(a)(1)(v) of Regulation S-K. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures which are designed to ensure that the information required to be disclosed in the reports it files or submits under the Securities Exchange Act of 1934 (as amended, the “Act”) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including the Chief Executive Officer and the Chief Financial Officer (“Certifying Officers”), to allow timely decisions regarding required financial disclosures. In connection with the preparation of this Annual Report, our Certifying Officers evaluated the effectiveness of management’s disclosure controls and procedures, as of December 31, 2014, in accordance with Rules 13a-15(b) and 15d-15(b) of the Exchange Act.Based on that evaluation, the Certifying Officers concluded that management’s disclosure controls and procedures were effective as of December 31, 2014. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 15d-15(f) under the Exchange Act, and for assessing the effectiveness of internal control over financial reporting. Internal control over financial reporting is intended to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States.Internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets, (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors, and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisitions, use, or disposition of our assets that could have a material effect on our financial statements. 24 Table of Contents Management, with the participation of our principal executive and financial officers, conducted an evaluation of the effectiveness of our internal control over financial reporting, as of December 31, 2014, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on that evaluation, management concluded that, as of December 31, 2014, our internal control over financial reporting was effective. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm as such attestation is not required for non-accelerated filers such as us pursuant to applicable SEC rules. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the quarter ended December 31, 2014 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 9B.OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. The following table sets forth the name, age and position held by each of our current executive officers and directors.Directors are elected for a period of one year and thereafter serve until the next annual meeting at which their successors are duly elected by the stockholders. Name Age Position David R. Walker (1) 72 Chairman of the Board Richard Palmer 54 President, Chief Executive Officer and Director Donna Reilly 46 Chief Financial Officer Member of our Audit Committee Business Experience and Directorships The following describes the backgrounds of current executive officers and directors.Mr. Walker and is an independent directors as defined in the Nasdaq rules governing members of boards of directors. David R. Walker David R. Walker joined the Board of Directors on May2, 1996, and was appointed Chairman of the Board of Directors on May10, 1998. He has served as Chairman of the Audit Committee since its establishment in 2001. For over 20 years, Mr. Walker has been the General Manager of Sunheaven Farms, the largest onion growing and packing entity in the State of Washington. In the capacity of General Manager, Mr. Walker performs the functions of a traditional chief financial officer. Mr. Walker holds a Bachelor of Arts degree in economics from Brigham Young University with minors in accounting and finance. 25 Table of Contents The Board believes that Mr. Walker’s experience regarding the operation and management of large-scale agricultural farms and his experience as a financial officer are valuable resources to our Board in formulating business strategy, addressing business opportunities and resolving operational issues that arise from time to time. Richard Palmer Richard Palmer was appointed as our President and Chief Operating Officer in September 2007, and been a member of the Board of Directors since September 2007. Mr. Palmer became our Chief Executive Officer on December 21, 2007.Mr. Palmer has over 25 years of hands-on experience in the energy field, holding senior level management positions with a number of large engineering, development, operations and construction companies. He is a co-founder of Mobius Risk Group, LLC, an energy risk advisory services consulting company, and was a principal and Executive Vice President of that consulting company from January, 2002 until September 2007. From 1997 to 2002, Mr. Palmer was a Senior Director at Enron Energy Services. Prior thereto, from 1995 to 1996 Mr. Palmer was a Vice President of Bentley Engineering, and a Senior Vice President of Southland Industries from 1993 to 1996. Mr. Palmer received his designation as a Certified Energy Manager in 1999, holds two Business Management Certificates from University of Southern California’s Business School, and is an active member of both the American Society of Plant Biologists, and the Union of Concerned Scientists. Mr. Palmer isTrustee & President of the Center for Sustainable Energy Farming (CFSEF), a non-profit research institute dedicated to sustainable communities, fueled by socially-responsible clean energy. In February 2013, Mr. Palmer joined the RSB Services Foundation's Board of Directors and held the Chairman role from April until December 2013. RSB Services acted asthe implementing entity of the Roundtable on Sustainable Biofuels (RSB) sustainability certification until December 2013. Over the last 25 years, Mr. Palmer has held senior level management positions with a number of large engineering, development, operations and construction companies, and, as a result, he has garnered a wealth of experience in the energy field.Mr. Palmer’s experience is important to the development and execution of the Company’s business plan.Mr. Palmer is the only member of management who serves as a director of the Company. Donna Reilly Donna Reilly was appointed as our Chief Executive Officer on March 19, 2014.Ms. Reilly joined Global Clean Energy Holdings, Inc. in January 2010 as our Accounting Manager and was later promoted to Controller in 2011.From June 2005 to January 2010, Ms. Reilly was an Accounting Manager at Automotive Information Network.Additionally, Ms. Reilly was an auditor at Deloitte & Touch, LLP for over four years.Ms. Reilly received her B.S. in Accounting from National University and is a certified public accountant. Richard Palmer and Donna Reilly currently also serve as the Chief Executive Officer and Chief Financial Officer, respectively, for each of our subsidiaries.Mr. Palmer is the sole director of our subsidiaries. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors, and persons who own more than 10% of a registered class of our equity securities, to file reports of ownership and changes in ownership with the SEC. Executive officers, directors and greater than 10% stockholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. 26 Table of Contents Based solely on information provided to us by our officers and our review of copies of reporting forms received by us, we believe that during fiscal year ended December 31, 2014, our current officers and directors complied with the filing requirements under Section 16(a). Code of Ethics Our Board of Directors has adopted a code of ethics that applies to our principal executive officers, principal financial officer or controller, or persons performing similar functions (“Code of Ethics”).A copy of our Code of Ethics will be furnished without charge to any person upon written request.Requests should be sent to:Secretary, Global Clean Energy Holdings, Inc., 2790 Skypark Drive, Suite 105, Torrance, California 90505. Board Committees Our Board of Directors has an Audit Committee, but does not currently have a Compensation Committee or a Nominating Committee. The Audit Committee meets periodically with management and with our independent registered public accounting firm to, among other things, review the results of the annual audit and quarterly reviews and discuss the financial statements.The audit committee also hires the independent registered public accounting firm, and receives and considers the accountant’s comments as to controls, adequacy of staff and management performance and procedures.The Audit Committee is also authorized to review related party transactions for potential conflicts of interest.During the fiscal year ended December 31, 2014, Dave Walker and Martin Wenzel constituted all of the members of the Audit Committee.Both Mr. Walker and Dr. Wenzel were non-employee directors and independent as defined under the Nasdaq Stock Market’s listing standards.Mr. Walker has significant knowledge of financial matters, and our Board has designated Mr. Walker as the “audit committee financial expert” of the Audit Committee.The Audit Committee met four times in connection with this Annual Report and our Quarterly Reports on Form 10-Q for fiscal 2014.The Audit Committee operates under a formal charter that governs its duties and conduct.Mr. Wenzel resigned from the Board at the end of 2014.Accordingly, Mr. Walker currently is our only member of the Audit Committee. ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table. The following table sets forth certain information concerning the annual and long-term compensation for services rendered to us in all capacities for the fiscal years ended December 31, 2014 and 2013 of all persons who served as our principal executive officer during the fiscal year ended December 31, 2014 and for any other executive officer who earned annual compensation during the fiscal year ended December 31, 2014 greater than $100,000.Donna Reilly, currently our Chief Financial Officer, was appointed on March 19, 2014 and, accordingly, was not an executive officer in 2013. Summary Compensation Table Name and Principal Position Fiscal Year Ended 12/31 Salary Paid or Accrued Bonus Paid or Accrued Stock Awards Option Awards All Other Compensation Total Richard Palmer - Donna Reilly 27 Table of Contents Stock Option Grant The following table sets forth information as of December 31, 2014, concerning unexercised options, unvested stock and equity incentive plan awards for our Named Executive Officers. OUTSTANDING EQUITY AWARDS AT YEAR ENDED DECEMBER 31, 2014 Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Richard Palmer - 3/16/2020 12/31/2017 Donna Reilly 08/17/2015 04/01/2016 01/17/2018 07/08/2018 03/18/2019 Director Compensation. Pursuant to our Board of Directors’ the Compensation Policy, non-employee directors are entitled to receive the following benefits, among others, in consideration for their services as directors of the Company: · Monthly cash payments of $2,000; · Annual grants of non-qualified stock options to purchase up to 500,000 shares of the Company’s common stock; · Participation in the Company’s stock option plans; and · Reimbursement of certain expenses incurred in connection with attendance of meetings of the Board and Board Committee. The following table sets forth information concerning the compensation paid to each of our non-employee directors during fiscal 2014 for their services rendered as directors.The compensation of Richard Palmer, who currently serves as a director and as our President and Chief Executive Officer and Donna Reilly, Chief Financial Officer, is described above in the Summary Compensation Table. 28 Table of Contents DIRECTOR COMPENSATION FOR FISCAL YEAR 2014 Name Fees Earned or Paid in Cash Stock Awards Option Awards(1)(2) Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total David R. Walker $ $ $ Richard Palmer - - - Total $ $ $ This column represents the aggregate grant date fair value of option awards computed in accordance with FASB ASC Topic 718, excluding the effect of estimated forfeitures related to service-based vesting conditions.For additional information on the valuation assumptions with respect to the option grants, refer to Note 8 of our financial statements in this Annual Report.These amounts do not correspond to the actual value that will be recognized by the named directors from these awards. Pursuant to the company’s director compensation, each non-employee director is entitled to an annual grant of options to acquire 500,000 shares.Each director received options to acquire 500,000 shares of the company’s common stock at an exercise price of $0.01 per share, effective July 1, 2014. Employment Agreements Richard Palmer.Effective December 31, 2014, we entered into an employment agreement (the “Employment Agreement”) with Richard Palmer, our President and Chief Executive Officer, for a term of five (5) years.Under the Employment Agreement, we granted Mr. Palmer an incentive option to purchase up to 16,959,377 shares of our common stock at an exercise price of $0.0041 (the closing trading price on the date the agreement was signed and approved), with 25% vesting immediately and the balance vesting in equal amounts over the next 48 months.In the event of a proposed sale, merger or other proposed change in control of the Company, Executives new stock options will immediately vest. In addition, Mr. Palmer’s compensation package includes a base salary of $250,000, and a bonus payment contingent on Mr. Palmer’s satisfaction of certain performance criteria, which will not exceed 50% of Mr. Palmer’s base salary.In the event that (i) we terminate Mr. Palmer’s employment for reasons other than “cause” (as defined in the Employment Agreement to include material breaches by him of the agreement, fraud, misappropriation of funds or embezzlement), or if (ii) Mr. Palmer resigns because we breached the Employment Agreement, we will be obligated to pay Mr. Palmer an amount equal to twelve (12) months of his base salary. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth certain information regarding beneficial ownership of our common stock as of March 31, 2015 by (a) each person known by us to own beneficially 5% or more of each class of our outstanding voting shares (i.e. our common stock and our Series B Preferred Stock), (b) each of our named executive officers listed in the Summary Compensation Table and each of our directors and (c) all executive officers and directors of this company as a group.As of March 31, 2015, there were 339,187,545, shares of our common stock issued and outstanding.As of the same date, there were 13,000 shares of our Series B Preferred Stock issued and outstanding, which shares of preferred stock were convertible into an aggregate of 11,818,181 shares of common stock.Unless otherwise noted, we believe that all persons named in the table have sole voting and investment power with respect to all the shares beneficially owned by them. 29 Table of Contents Name and Address of Beneficial Owner (1) Shares Beneficially Owned (2) Percent of Class of Common Stock Preferred Stock: Corporativo LODEMO S.A DE CV Calle 18, #201-B x 23 y 25, Colonias Garcia Gineres, C.P. 97070 Merida, Yucatan, Mexico 2.68% Greenrock Capital Holdings LLC 10531 Timberwood Circle, Suite D Louisville, Kentucky 40223 .80% Common Stock: Targeted Growth, Inc. 2815 Eastlake Ave E, Suite 300 Seattle WA 98102 11.79% Roll Energy Investments LLC 11444 West Olympic Boulevard, 10th Floor Los Angeles, California 90064 11.24% Michael Zilkha 1001 McKinney, Suite 1900 Houston TX 77002 12.63% Directors/Named Executive Officers: Richard Palmer 22.19% David R. Walker 5,153,539 (8) 1.5% Donna Reilly 3,350,000 (9) * All Named Executive Officers and Directors as a group (4 persons) 24.60% *Less than 1% (1) Unless otherwise indicated, the business address of each person listed is c/o Global Clean Energy Holdings, Inc., 2790 Skypark Drive, Torrance, California, 90505. (2) For purposes of this table, shares of common stock are considered beneficially owned if the person directly or indirectly has the sole or shared power to vote or direct the voting of the securities or the sole or shared power to dispose of or direct the disposition of the securities.Shares of common stock are also considered beneficially owned if a person has the right to acquire beneficial ownership of the shares upon exercise or conversion of a security within 60 days of November 3, 2014. (3) Consists of 9,090,908 shares of common stock that may be acquired upon the conversion of shares of Series B Preferred Stock. Corporativo LODEMO owns 10,000 shares of our Series B Preferred Stock, which represents approximately 76.92% of the issued and outstanding shares of that class of securities. (4) Consists of 2,727,273 shares of common stock that may be acquired upon the conversion of shares of Series B Preferred Stock. Greenrock owns 3,000 shares of our Series B Preferred Stock, which represents approximately 23.08% of the issued and outstanding shares of that class of securities. (5) Includes (i) 945,000 shares that may be acquired upon exercise of currently exercisable warrants, and (ii) 9,450,000 shares issuable upon conversion of an outstanding convertible promissory note. The common shares, warrants and convertible note disclosed herein are directly owned by Roll Energy Investments LLC (“Roll LLC”). However, Stewart Resnick is the sole manager of Roll LLC and, as a result of his control over Roll LLC, he is deemed to beneficially own the securities held by Roll LLC. (6) Includes (i) 945,000 shares that may be acquired upon exercise of currently exercisable warrants, and (ii) 9,450,000 shares issuable upon conversion of an outstanding convertible promissory note. (7) Consists of 60,030,240 outstanding shares and 28,209,377 shares that may be acquired upon the exercise of currently exercisable options. (8) Includes 4,750,000 shares that may be acquired upon the exercise of options. (9) Consists of 4,750,000 shares that may be acquired upon the exercise of options. 30 Table of Contents ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Certain Relationships and Related Transactions Roll Energy Investments LLC (“Roll LLC”) and Michael Zilkha each presently owns more than 10% of our common stock.Stewart Resnick is the sole manager of Roll LLC and, as a result of his control over Roll LLC, he is deemed to beneficially own the securities held by Roll LLC. Our principal asset and our three operating Jatropha farms are owned in a joint venture in which both Mr. Resnick and Mr. Zilkha were principals during 2013.As noted elsewhere in this report, we currently own 50% of the issued and outstanding common membership units of GCE Mexico, with the remaining 50% currently held by four other investors (the “Common Members”).Additionally, Mr. Zilkha (the “Preferred Member”) currently owns all of the preferred membership units of GCE Mexico.Until December 2013, Mr. Resnick was affiliated with one of the Common Members and one of the Preferred Members, and Mr. Zilkha was affiliated with four of the Common Members and the other Preferred Member.In December 2013, Mr. Zilkha acquired all of Mr. Resnick’s interests in GCE Mexico.The Preferred Member is entitled to a preferential 12% per annum cumulative compounded return on their investment in GCE Mexico. As of March 31, 2015, the Preferred Members have contributed a total of $22,517,000 to GCE Mexico.The Preferred Members also directly funded the purchase by GCE Mexico of the land in the State of Yucatan in Mexico on which the GCE Mexico three farms are located.The purchase of land for the three farms was funded by mortgage loans, which cumulatively had an initial principal balance of $5,110,189.The mortgages bear interest at the rate of 12% per annum, and interest is payableon a quarterly basis to the extent the borrower has sufficient cash flow. The three mortgages, including any unpaid interest, become due in April 2018, February 2020, June 2021 and October 2021. Director Independence Our common stock is traded on the OTC Bulletin Board and OTCQB Market.Neither the OTC Bulletin Board electronic trading platform nor the OTCQB Market maintains any standards regarding the “independence” of the directors on our company’s Board of Directors, and we are not otherwise subject to the requirements of any national securities exchange or an inter-dealer quotation system with respect to the need to have a majority of our directors be independent. In the absence of such requirements, we have elected to use the definition for “director independence” under the Nasdaq Stock Market’s listing standards, which defines an “independent director” as “a person other than an officer or employee of us or its subsidiaries or any other individual having a relationship, which in the opinion of our Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director.”The definition further provides that, among others, employment of a director by us (or any parent or subsidiary of ours) at any time during the past three years is considered a bar to independence regardless of the determination of our Board of Directors. Our Board of Directors has determined that Mr. Walker is an independent director as defined in the Nasdaq rules relating to director independence.Mr. Walker is a non-employee director. 31 Table of Contents ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. On April 15, 2014 Anton & Chia resigned as our independent registered public accounting firm and on September 16, 2014, the audit committee appointed Hartley Moore Accountancy Corporation (“Hartley Moore”) as our independent registered public accounting firm for the year ended December 31, 2014.Hartley Moore has audited our financial statements for the year ended December 31, 2014. The following is a summary of the fees billed, or expected to be billed, to the Company by Hartley Moore, Hansen, Barnett & Maxwell and Anton & Chia for professional services rendered for the years ended December 31, 2014 and 2013. These fees are for work performed related to the years indicated and, in some instances, we have estimated the fees for services rendered but not yet billed. Audit Fees Audit Related Fees Tax Fees Total Fees Hansen, Barnett & Maxwell $ $
